DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “fixed, cantilever support” and “brace that can be rotated to place the patient in a proper analysis position” as claimed in claims 21 and 24 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 depends on claim 8.  Claim 8 recites, “a roller support system that mounts to the gantry, the roller support system including at least two vertical supports and at least one horizontal support mounted to the at least two vertical supports.”  Claim 21 recites, “The radiological imaging device of claim 8, further comprising a fixed, cantilever support that includes at least two cantilever members attached to a brace that can be rotated to place the patient in a proper analysis position.”  Although claim 21 depends on claim 8, it is not known if the fixed, cantilever support, the at least two cantilever members, and the brace are associated with the roller support system including the two vertical supports and the at least one horizontal support.
Claim 24 recites that the roller support system further comprises a fixed, cantilever support that includes at least two cantilever members attached to a brace that can be rotated to place the patient in a proper analysis position.  Fig. 12A shows 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 8-13, 19-20, and 22-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-11, and 15-19 of U.S. Patent No. 10,016,171 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 5-11, and 15-19 of the patent claim all of the elements claimed in claims 1-2, 8-13, 19-20, and 22-23 of the instant application, but in different combinations.  Claims 1 and 7-8 of the patent claim the elements recited in claim 1 of the instant application, in addition to a transportation mechanism and a first lifter system.  Claims 11 and 16-17 of the patent claim the elements recited in claim 12 of the instant application, in addition to a transportation mechanism and a first lifter system.
Claims 3 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-11, and 15-19 of U.S. Patent No. 10,016,171 B2 in view of Joshi et al. (US 2013/0129104 A1).
With respect to claims 3 and 14, claims 1, 5-11, and 15-19 of the patent do not claim wherein the cooling system includes a blow-through, fan-type cooling unit mounted to the source.  Joshi et al. disclose wherein the cooling system includes a blow-through, fan-type cooling unit (50 & 52 & 54 & 56) mounted to the source.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the claims of the patent to include wherein the cooling system includes a blow-through, fan-type cooling unit mounted to the source, because this is a viable cooling system to use for gantry components, as taught by Joshi et al.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joshi et al. (US 2013/0129104 A1).
With respect to claims 1 and 12, Joshi et al. disclose a method of acquiring a radiological image of at least a part of a patient placed in a gantry; and a radiological 
With respect to claims 2 and 13, Joshi et al. disclose a horizontal gantry rotation apparatus that includes a ring (12) to which the source (14) and the detector (18) are mounted and a rotational bearing member configured to rotate the ring (paragraph 0027 - gantry bearing); and a control unit (26) adapted to acquire an image from data signals received continuously from the detector while the horizontal gantry rotation apparatus continuously rotates the ring and the source emitting the radiation and the detector receiving the radiation that are mounted to the ring, so as to scan the at least part of the patient (paragraphs 0023+).
With respect to claims 3 and 14, Joshi et al. disclose wherein the cooling system includes a blow-through, fan-type cooling unit (50 & 52 & 54 & 56) mounted to the source.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gregerson et al. (US 2013/0343509 A1) and further in view of Joshi et al. (US 2013/0129104 A1).
With respect to claims 1 and 12, Gregerson et al. disclose a method of acquiring a radiological image of at least a part of a patient placed in a gantry; and a radiological imaging device comprising: a gantry (40) defining an analysis zone (416) in which at least a part of a patient is placed; a source (43a) arranged to emit radiation that passes through the at least part of the patient, the radiation defining a central axis of propagation; a detector (45a) arranged to receive the radiation when performing at least one of tomography, fluoroscopy, radiography, and multimodality and to generate data signals based on the radiation received; and a cooling system (430a & 430b) adapted to provide cooling for components that generate heat within the gantry (paragraphs 0020+ & 0030).
Gregerson et al. do not specifically disclose the cooling system is a fluid-fed cooling system.  Gregerson et al. are silent as to the type of cooling system used.  Joshi et al. disclose a fluid-fed cooling system (paragraph 0026 - 58 & 60).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Gregerson et al. to have a fluid-fed cooling system, because this is a viable cooling system to use for gantry components, as taught by Joshi et al.

Claims 8-9 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Gregerson et al. (US 2013/0343509 A1) and Joshi et al. (US 2013/0129104 A1) as s 1 and 12 above, and further in view of Gregerson et al. (USPN 7,001,045 B2).
With respect to claims 8-9 and 22-23, Gregerson et al. (‘509)/Joshi et al. do not specifically disclose a roller support system that mounts to the gantry, the roller support system including at least two vertical supports and at least one horizontal support mounted to the at least two vertical supports; wherein the at least one horizontal support comprises at least one support roller.  Gregerson et al. (‘045) disclose a roller support system (Fig. 3) that mounts to the gantry, the roller support system including at least two vertical supports and at least one horizontal support mounted to the at least two vertical supports; wherein the at least one horizontal support comprises at least one support roller (311).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify Gregerson et al. (‘509)/Joshi et al. to have a roller support system that mounts to the gantry, the roller support system including at least two vertical supports and at least one horizontal support mounted to the at least two vertical supports; wherein the at least one horizontal support comprises at least one support roller, to enable different positions and thus widen applicability of the system, as taught by Gregerson et al. (‘045).

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (US 2013/0129104 A1) as applied to claims 1 and 12 above, and further in view of Fujita (USPN 7,194,061 B2).
With respect to claims 10 and 19, Joshi et al. do not specifically disclose a source tilting device that connects to the source, the source tilting device including: a 
Fujita discloses a tube tilt/slide mechanism 7-1 has a structure and motor for tilting the X-ray tube (1-1) (column 4, lines 38+).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Joshi et al. to have a source tilting device that connects to the source, the source tilting device including: a source mounting plate to which the source is mounted; a source pivot support to which both the gantry and the source mounting plate are connected; a piston system adapted to engage with the source mounting plate; and a motor that drives the piston system, to enable scanning a wide range at a high speed, as taught by Fujita.

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (US 2013/0129104 A1) as applied to claims 1 and 12 above, and further in view of Thran et al. (USPN 8,693,621 B2).
With respect to claims 11 and 20, Joshi et al. do not specifically disclose a translational apparatus configured to translate the detector, the translational apparatus comprising: a translational plate to which the detector is mounted; a first linear actuator configured to move the detector in a first direction of translation; and a second linear actuator configured to move the detector in a second direction of translation that is perpendicular to the first direction of translation.
Thran et al. disclose a linear actuator that translates the detector array (column 7, lines 19+).  It would have been obvious to one of ordinary skill in the art at the time 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JURIE YUN whose telephone number is (571)272-2497.  The examiner can normally be reached on 10:30 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/JURIE YUN/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        



August 25, 2021